In reaching the above decision to affirm the judgment it is well to recognize and mention the *Page 13 
following legal principles. Since appeals and the right of appeal are favored by the law and since Section 1.11, Revised Code, enjoins a liberal construction of the Appellate Procedure Act, Chapter 2505, Revised Code, "to promote their [its] object and assist the parties in obtaining justice," the courts generally have gone far in brushing aside technicalities and in preserving to litigants the right to appeal whenever it can be fairly done. This liberal construction requires the right to amend a notice of appeal to show the correct judgment or final order from which the appeal is taken where there is no real prejudice to anyone in the interest of substantial justice. Section 2505.05, Revised Code, last sentence thereof; Perry v. Baskey, 158 Ohio St. 151, paragraph one of syllabus and page 155 thereof; In reGuardianship of Wisner, 148 Ohio St. 31, at pages 34 and 35 thereof; Mosey v. Hiestand, 138 Ohio St. 249; Capital Loan Savings Co. v. Biery, 134 Ohio St. 333; Kartorie v. San-Nor OilCo., 119 Ohio App. 507. Such amendment of the notice of appeal may be made, sua sponte, by the court. Devonian Gas  Oil Co. v.Biehl, 4 Ohio App.2d 156, paragraph one of syllabus and page 159.
The rules concerning the wide latitude in permitting amendments to a notice of appeal, governed by Chapter 2505, Revised Code, apply to Administrative Appeals, Chapter 2506, by reason of Section 2506.01, which provides that appeals from the administrative agency or political subdivision to the Common Pleas Court shall be reviewed "as provided in Sections 2505.01
to 2505.45, inclusive."
Thus, appellee would have the right to have the notice of appeal from the agency to the Common Pleas Court amended to state correctly that the appeal was taken to the Common Pleas Court from the final order dated July 22, 1968, of the City Council of Toledo, denying the granting of a special use permit to appellants.
The question might be raised whether an appellate court can order amended a notice of appeal or other pleading which is not intended for filing in the Court of Appeals but is intended for filing or was filed in the lower court. The Court of Appeals can order such amendment, and this *Page 14 
conclusion is supported and explained in Perry v. Baskey,158 Ohio St. 151, paragraph one of syllabus, and is compelled by the law which requires reviewing courts to disregard errors which do not affect substantial rights, as provided in Section 2309.59, Revised Code. Cf. Section 2309.58, Revised Code.
However, if such an amendment is made to the notice of appeal, since the notice of appeal to the Common Pleas Court was filed July 17, 1968, it was filed before the final order of July 22, 1968, from which the appeal is taken.
An appeal on questions of law must be dismissed if it was instituted before any final order was entered in the tribunal below. State v. Avery, 119 Ohio App. 402; Industrial Commission
v. Wodinsky, 130 Ohio St. 267; 3 Ohio Jurisprudence 2d 500, Appellate Review, Section 580, Want of Final Order or Judgment; Premature Appeal. This principle is broad enough to include premature appeals to the Common Pleas Court from a final order or decision of the city council.
Even if the appeal were perfected by the filing of a timely and proper notice of appeal from the final order of the city council, the decision of the Common Pleas Court dismissing the appeal should be affirmed. The Common Pleas Court correctly determined that the action of the City Council of Toledo in denying to appellants a special use permit was legislative in nature and that the Common Pleas Court is without authority to consider the appeal under Chapter 2506, Revised Code. Article XX, Sections 9-20-1 and 9-20-2, of the Toledo Zoning Code provide the procedure for obtaining a special use permit and place such procedure in the category of an amendment to a zoning ordinance. Issuance of a special use permit is the equivalent of passage of a zoning ordinance amendment and is, therefore, a legislative action of city council not subject to judicial review. In re Appeal of Clements, 2 Ohio App.2d 201.
GUERNSEY, J., of the Third Appellate District, sitting by designation in the Sixth Appellate District. *Page 15